DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	The drawings do not illustrate the limitations of the rollers of claim 3.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the phrases “the second fiber product” and  “ the third fiber product” lack of antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and  5-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mendez, US Patent No.  5,944,898.
With regard to claims 1 and 5-8, Mendez teaches an apparatus/system for applying a liquid to a web/paper including a first a second and a third liquid application devices in which a liquid is added to the web using three different rollers in the same configuration as claimed, i.e., the first roller is adjacent to the second and the third is adjacent to the second roller; see for example figures 3 and 4, applying devices 2, 1 and 4 including applicators 3, 12 and 5. As it can be seen in figures3 and 4 the liquid is applied to both sides of the web and the first side is coated again with the liquid. While the reference does not teach the use of different fiber products, since the device is structurally the same as the one claimed, then the device can be inherently used to apply liquid to different webs, i.e., to one web and/or multiple webs, and thus the claimed device is anticipated by the reference or at the very least the minor modification(s) to obtain the claimed device would have been obvious to one of ordinary skill in the art. Note also that the limitations of claims 5-7 are just process of using limitations, which can be inherently be done in the same way with the device of the reference. Moreover, for claim 5, Mendez teaches the use of the same liquid in applicators; see column 7, line 44 through column 8, line 18.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mendez, US Patent No.  5,944,898 in view of any of any of Kustermann et al., (hereafter Kustermann), US Patent No. 5,340,611 and  Hein et al., (hereafter Hein), US Patent Application Publication No.  2012/0156447 A1, Onishi et al., (hereafter Onishi), US Patent No. 4,853,255, just to cite a few .
	Mendez invention has been explained above. Mendez is silent with regard to the use of pick-up roll and tank of claim 2, nor the plurality of concave portions of such pick-up rolls of claim 3 and the use of rubber rollers as the application roller of claim 4. 
With regard to claim 4, the use of tanks and pick-rollers, i.e., and indirect application of the liquid/coating to the applicator roll is well-known in the art as evidenced by the secondary references; see figure 4 of Kustermann, figure 2 of Hein, and figures 1-2 and column 4, lines 24-28 in which Onishi explicitly teaches that the use of such indirect application device(s) is common in the art/coating. Therefore, using such common ways would have been obvious to one of ordinary skill in the art  since he/she would have reasonable expectation of success if such ways were used to coat the rollers. Note that it has been held that “[W]here two equivalents are interchangeable for their desired function, substitution would have been obvious and thus, express suggestion of desirability of the substitution of one for the other is unnecessary.” In re Fout 675 F. 2d 297, 213 USPQ 532 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 152 USPQ 618 (CCPA 1967).
Regarding to claim  3, since the pick-up roll defines a circle then the outside surface is concave and thus reading on the claim. Note that there is no figure which shows the concavities claimed and thus the broadest reasonable interpretation has been used.
With regard to claim 4, the use of rubber rolls are well-known in the art, as evidenced by Hein; see ¶-[0012], [0017]-[0019], [0022] etc., and thus the use of such rolls is considered obvious absent a showing of unexpected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Liquid Applying Apparatus for Fibers Products.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF